OPINION — AG — **** PRECINCT REGISTERS — USE TO COMPARE VOTERS SIGNATURES **** THE PRECINCT REGISTERS SHALL BE AT THE PRECINCT POLLS IN OKLAHOMA COUNTY ON ELECTION DAYS FOR USE AT THE ELECTION, AND IF THE PRECINCT OFFICIALS DESIRE TO USE THE REGISTERS TO CHECK AND COMPARE VOTERS' SIGNATURES TO DETERMINE WHETHER PERSONS WHO APPEAR TO VOTE ARE IN FACT REGISTERED VOTERS OF SUCH PRECINCT, THE REGISTERS MAY BE USED FOR SUCH PURPOSE. CITE: 26 Ohio St. 1961 93.13 [26-93.13], 26 Ohio St. 1961 103.1-103.22 [26-103.1] — [26-103.22] (MARVINE E. SPEARS)